DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-8 of U.S. Application No. 16/835880 filed on 03/31/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed08/17/2021. Claims 1, 5 and 8 have been amended. Claim 6 is canceled. Claims 1-5 and 7-8 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-3 and 7-8 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-3 and 7-8 have been withdrawn.

Allowable Subject Matter
Claims 1-5 and 7-8 are allowed over the prior art of record.
As per claim 1-5 and 7-8 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The closest prior art Silver et al. [US 9,463,794 B1], hereinafter referred to as Silver.
Silver discloses a driving support system for a vehicle comprising: a camera that captures an image of an area ahead of the vehicle ([see at least column 7 lines 46-60, column 8 lines 63-67, column 9 line 1-14 and Fig. 5]); a brake actuator that controls a brake without requiring an operation by a driver ([see at least column 12 lines 23-37]); a controller programmed to: detect at least one of a stop sign and a stop line drawn on a road surface in the area ahead of the vehicle based on the image captured by the camera ([see at least column 9 lines 1-31, column 12 lines 23-49, Fig. 6, Fig. 7 and Fig. 20]); determine whether the stop line has been detected, wherein based upon the stop sign being detected and the stop line not being detected, (i) set a temporary target position that represents a position at which the vehicle should stop on a basis of a position of the detected stop sign and (ii) control the brake actuator to perform a preliminary deceleration control for decelerating the vehicle to a first target speed before the vehicle reaches the temporary target position, wherein based upon the stop line being detected during a period when the preliminary deceleration control is being performed, (i) set a definite target position that represents a position at which the vehicle should stop on a basis of a position of the detected stop line and (ii) control the brake actuator to perform a main deceleration control for decelerating the vehicle to a second target speed before the vehicle reaches the definite target position, instead of the preliminary deceleration control ([see at least column 9 lines 1-31, column 12 lines 23-49, Fig. 6, Fig. 7 and Fig. 20]).  

The prior art fails to explicitly teach a The prior art fails to explicitly teach a driving support system, wherein the controller is programmed to set a stop line existing area on the basis of the position of the detected stop sign, wherein the stop line existing area is an area that ranges on the road from a first position that is further away from the vehicle than the detected sign to a second position that is closer to the vehicle than the detected sign, so that the detected sign is located inside the stop line existing area and between the first position and the second position, 
Claims 2-5, 7 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAZAN A SOOFI/Primary Examiner, Art Unit 3668